Citation Nr: 0715343	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 until 
January 1946.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

In December 2005, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

The September 2004 rating decision also granted service 
connection for bilateral hearing loss with an initial 
evaluation of 10 percent.  The veteran disagreed with the 
initial evaluation for bilateral hearing loss.  He perfected 
an appeal on that issue, but he expressed his desire to 
withdraw this claim as noted on the first page of the 
transcript to the December 2005 DRO hearing.  As such, this 
issue is not for consideration in this decision.  However, 
the other issue on appeal continues as is reflected on the 
title page.


FINDING OF FACT

Tinnitus was initially demonstrated years after service, and 
there has been no demonstration by competent evidence that 
the veteran's currently diagnosed tinnitus is causally 
related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
June 2004 letter from the RO to the appellant.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, a March 2006 communication informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file does not 
contain the veteran's service medical records.  It is noted 
that the veteran's service medical records are presumed to 
have been destroyed in a 1973 fire at the National Personnel 
Records Center, and therefore are not available for review.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).

A review of the claims file indicates that the veteran's 
service medical records were requested.  A July 2004 response 
to such request by the National Personnel Records Center 
shows that the record is fire-related and there are no 
service medical records or Surgeon General's Office (SGO) 
records.  See also VA Memorandum.  Based on the foregoing, it 
is not felt that additional efforts are required under the 
VCAA.  Indeed, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board has carefully reviewed the veteran's statements and 
testimony and concludes that there has been no identification 
of further available evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 
 
Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2006).  



Anaylsis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
tinnitus.

The report of the VA audiological examination conducted in 
September 2004 notes a finding of tinnitus.  Therefore, the 
Board finds that the first element of a service connection 
claim, a current disability, is met.  

Due to the unavailability of the veteran's service medical 
records as was noted in the Board's VCAA discussion above, 
there is no means to demonstrate in-service complaints or 
treatment for tinnitus.  However, this fact, in and of 
itself, does not preclude a grant of service connection here.  
Indeed, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Moreover, because the veteran's service 
records are presumed to have been destroyed, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (stating 
that the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

Despite the added emphasis on the benefit of the doubt rule 
mandated by O'Hare, the competent evidence of record does not 
allow for a finding that the veteran's current tinnitus is 
causally related to service.  In this case, the medical 
evidence is devoid of findings whereby the veteran's current 
tinnitus has been attributed to any in-service disease or 
injury, to include in-service exposure to acoustic trauma as 
the veteran has claimed.  The only medical record where that 
matter is addressed, which is the report of the September 
2004 VA audiological examination, shows that the question of 
a nexus between current tinnitus, and the veteran's service, 
was specifically considered and rejected.  The examiner took 
note of the veteran's in-service occupational history, which 
consisted of exposure to noise from anti-aircraft artillery.  
Then, the examiner noted that the onset of the veteran's 
tinnitus was about 30 years ago (over 25 years after service) 
, and concluded that it was not at least as likely as not 
that tinnitus is related to his military service.  The Board 
notes that the veteran testified at the December 2005 hearing 
that his tinnitus began earlier, perhaps even in service.  
The Board finds his statements to the VA examiner, prior to 
adjudication of the claim, to be more credible.  Indeed, the 
hearing transcript also reflects that the veteran indicated 
that he did not report complaints of tinnitus to a clinic or 
field medic.  

As the September 2004 VA opinion was issued following a 
thorough objective examination of the veteran and a review of 
the claims file, the Board finds this medical evidence to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  Additionally, there is no 
objective evidence of continuity of symptomatology during the 
years immediately following the veteran's discharge from 
active military service and the initial diagnosis of 
tinnitus.  

In fact, the only evidence whereby a nexus between the 
veteran's current tinnitus and his period of active service 
is the veteran's own contentions.  However, he has not 
demonstrated that he has the requisite medical expertise to 
render medical opinions and, as such, his statements relating 
to causation must be viewed in that context. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that lay 
persons cannot offer opinions requiring medical knowledge).  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  

Finally, the Board notes that the clinical evidence does not 
indicate that tinnitus had been manifested to a compensable 
degree within one year after the veteran's separation from 
service, and the statutory and regulatory presumptions 
whereby service connection can be granted in such 
circumstances are not for application in this instance.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In conclusion, the Board has considered the circumstances of 
this case, including the fact that clinical records relating 
to the veteran's active service are presumed to have been 
destroyed in a fire.  However, the evidence of record shows 
current tinnitus initially demonstrated years after service, 
without demonstration of continuity of symptomatology, and 
the competent evidence of record does not otherwise relate 
his present tinnitus to his military duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


